DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with James Cannon on February 26, 2020 a provisional election was made without traverse to prosecute the invention of Group 3, claims 14-46.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-4, and claims 5-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 17, line 7: “outer contact” should be corrected to - -outer body- -;
Claim 21, line 6: “connector,,” should be corrected to - -connector,- -;
Claim 29, line 1: “the outer” should be corrected to - -an outer- -;
Claim 34, line 6: “fingers,,” should be corrected to - -fingers,- -;
Appropriate correction is required.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (US 4,746,305).
Regarding claim 14: Nomura teaches a coaxial connector (Fig. 3), interconnectable with a mating coaxial connector (e.g. mating connector not shown), comprising: an inner contact 106 defining a longitudinal axis (e.g. along the length of 106; Fig. 3); a cylindrical outer contact 103a having an axially-extending fixed outer body (see Fig. 4c) and a plurality of spring fingers 103b (Fig. 4c), wherein a portion of the outer body 103a at least partially encircles the spring fingers 103b (Fig. 4c); and a dielectric sleeve 102 positioned between the inner contact 106 and the spring fingers 103b (see Fig. 3), the sleeve 102 having a free end (at 102; Fig. 3) that is substantially aligned with distal ends of the spring fingers 103b (see Fig. 3).  
Regarding claim 15: Nomura teaches all the limitations of claim 14 and further teaches wherein an outer diameter of the dielectric sleeve 102 is adjacent an inner diameter of the spring fingers 103b (see Fig. 3).  
Regarding claim 16: Nomura teaches all the limitations of claim 14 and further teaches wherein the dielectric sleeve 102 is configured and positioned to block a mismating connector (e.g. a connector not sized to fit within is considered a mismating connector and the dielectric sleeve 102 would be configured to block the connector).  
Regarding claim 17: Nomura teaches a coaxial connector (Fig. 3), interconnectable with a mating coaxial connector (e.g. mating connecting not shown), comprising: an inner contact 106 defining a longitudinal axis (e.g. along the length of 106; Fig. 3); a cylindrical outer body 103 106 (see Fig. 3); a plurality of spring fingers 103b electrically connected to the outer body 103 (see Fig. 4c), wherein at least a portion of the of the spring fingers 103b are surrounded by the outer body 103a and positioned radially inward of the outer body 103a (see Fig. 4c); and a dielectric sleeve 102 positioned between the inner contact 106 and the spring fingers 103b (Fig. 4c), the sleeve 102 having a free end (at 102; Fig. 3) that is substantially aligned with distal ends of the spring fingers (see Fig. 3).  
Regarding claim 18: Nomura teaches all the limitations of claim 17 and further teaches wherein an outer diameter of the dielectric sleeve 102 is adjacent an inner diameter of the spring fingers 103b (see Fig. 3).  
Regarding claim 19: Nomura teaches all the limitations of claim 17 and further teaches wherein the spring fingers 103b are positioned to contact and exert radially-outward pressure on an outer conductor cylinder of the mating coaxial connector (e.g. contact sleeve 103 comprises spring fingers 103b which are flexible and exert radially-outward pressure with the outer conductor that would connect within the gap formed outside of contact 103; see Fig. 3).  
Regarding claim 20: Nomura teaches all the limitations of claim 17 and further teaches wherein the dielectric sleeve 102 is configured and positioned to block a mismating connector (e.g. a connector not sized to fit within is considered a mismating connector and the dielectric sleeve 102 would be configured to block the connector).  
Regarding claim 21: Nomura teaches a coaxial connector (Fig. 3), interconnectable with a mating coaxial connector (e.g. mating connector not shown), comprising: an inner contact 106 defining a longitudinal axis (e.g. along the length of 106; Fig. 3); a cylindrical outer contact 103 having a first portion defining a plurality of spring fingers 103b (Fig. 4c), the spring fingers 103b positioned to contact and exert radially-outward pressure on an outer conductor cylinder of the mating coaxial connector (e.g. mating connector not shown but would be inserted on the outside of contact 103 and experience radially-outward pressure of the spring fingers), the cylindrical outer contact 103 further including an outer body having a second portion 103a that partially 103b (Fig. 4c); the second portion having a contact surface that contacts the outer conductor cylinder of the mating coaxial connector (e.g. see Fig. 3 for the top of 103a configured to contact a second portion of the mating connector); and a adielectric sleeve 102 positioned between the inner contact 106 and the spring fingers 103b (see Fig. 3), the sleeve 102 having a free end (at 102; Fig. 3) that is substantially aligned with distal ends of the spring fingers (see Fig. 3).  
Regarding claim 22: Nomura teaches all the limitations of claim 21 and further teaches wherein an outer diameter of the dielectric sleeve 102 is adjacent an inner diameter of the spring fingers 103b (see Fig. 3).  
Regarding claim 23: Nomura teaches all the limitations of claim 21 and further teaches wherein the dielectric sleeve 102 is configured and positioned to block a mismating connector (e.g. a connector not sized to fit within is considered a mismating connector and the dielectric sleeve 102 would be configured to block the connector).  
Regarding claim 24: Nomura teaches a coaxial connector (Fig. 3) interconnectable with a mating coaxial connector (e.g. mating connector not shown), comprising: an inner contact 106 defining a longitudinal axis (e.g. along the length of 106; Fig. 3); an outer contact 103 comprising a plurality of spring fingers 103b, each of the spring fingers 103b having a distal end (e.g. left of 102; Fig. 3); a cylindrical outer body 101 extending axially along the direction of the longitudinal axis (see Fig. 4c), the cylindrical outer body 101 electrically connected to the spring fingers 103b and having a portion (at 101; Fig. 3) that is positioned radially outward from the spring fingers 103b and encircles at least a portion of the spring fingers (Fig. 4c); and a dielectric sleeve 102 positioned between the inner contact and the spring fingers (Fig. 3), the dielectric sleeve 102 having a free end (at 102; Fig. 3) that is substantially aligned with the distal ends of the spring fingers, and wherein the cylindrical outer body 101 is fixed relative to the dielectric sleeve (see Fig. 3).  
Regarding claim 25: Nomura teaches all the limitations of claim 24 and further teaches wherein a gap is formed between the spring fingers 103b and the outer body 101, the gap sized to receive an outer conductor of the mating connector (see Fig. 3).  
Regarding claim 26: Nomura teaches all the limitations of claim 24 and further teaches wherein the outer contact 103 includes the outer body 101 (see Fig. 3).  
Regarding claim 27: Nomura teaches all the limitations of claim 24 and further teaches wherein the outer body 101 includes threading 101a (Fig. 4a) configured to engage corresponding threading on the mating connector (Col. 3, lines 15-30).  
Regarding claim 28: Nomura teaches all the limitations of claim 27 and further teaches wherein the threading 101a is positioned on an external surface of the outer body 101 (see Fig. 4a).  
Regarding claim 29: Nomura teaches all the limitations of claim 14 and further teaches wherein an outer contact 101 includes threading 101a (Fig. 4a) configured to engage corresponding threading on the mating connector (Col. 3, lines 15-30).  
Regarding claim 30: Nomura teaches all the limitations of claim 29 and further teaches wherein the threading 101a is positioned on an external surface of the outer contact 101 (see Fig. 4a).  
Regarding claim 31: Nomura teaches a coaxial connector (Fig. 3), interconnectable with a mating coaxial connector (e.g. mating connector not shown), comprising: an inner contact 106 defining a longitudinal axis (e.g. along the length of 106; Fig. 3); a cylindrical outer contact 103 with a plurality of spring fingers 103b and a second portion 103a electrically connected to the spring fingers (Fig. 4c) and extending radially outward of the spring fingers (Fig. 4c), the spring fingers 103b positioned to contact and exert radially-outward pressure on an outer conductor cylinder of the mating coaxial connector (e.g. mating connector not shown but would be inserted on the outside of contact 103 and experience radially-outward pressure of the spring fingers); and a cylindrical blocking element 102 positioned between the inner contact 106 and the spring fingers 103b (see Fig. 3), the blocking element 102 having a free end (at 102; Fig. 3) adjacent distal ends of the spring fingers (see Fig. 3); wherein an outer diameter of the blocking element 103b and wherein at least a portion of the spring fingers 103b are positioned between the second portion and cylindrical blocking element 102 (see Fig. 3).  
Regarding claim 32: Nomura teaches all the limitations of claim 31 and further teaches wherein the blocking element 102 is formed from a dielectric material (Col. 3, lines 10-11).  
Regarding claim 33: Nomura teaches all the limitations of claim 31 and further teaches wherein the blocking element 102 is configured and positioned to block a mismating connector (e.g. a connector not sized to fit within is considered a mismating connector and the dielectric sleeve 102 would be configured to block the connector).  
Regarding claim 34: Nomura teaches a coaxial connector (Fig. 3), interconnectable with a mating coaxial connector (e.g. mating connector not shown), comprising: an inner contact 106 defining a longitudinal axis (Fig. 3); a cylindrical outer contact 103 with a plurality of spring fingers 103b and an outer body 101 with a contact surface (at 101; Fig. 3) that is radially outward of the spring fingers (see Fig. 3) and surrounds at least a portion of the spring fingers (Fig. 3), the spring fingers positioned to contact and exert radially-outward pressure on a first portion of an outer conductor cylinder of the mating coaxial connector (e.g. mating connector not shown but would be inserted on the outside of contact 103 and experience radially-outward pressure of the spring fingers), and the contact surface positioned to contact a second portion of the outer conductor cylinder of the mating coaxial connector (e.g. see Fig. 3 for the top of 103a configured to contact a second portion of the mating connector), the second portion being radially outward of the first portion (see Fig. 4c); and a dielectric sleeve 102 positioned between the inner contact 106 and the spring fingers 103b (Fig. 3), the sleeve 102 having a free end (at 102; Fig. 3) that is substantially aligned with distal ends of the spring fingers (see Fig. 3).  
Regarding claim 35: Nomura teaches all the limitations of claim 34 and further teaches wherein the dielectric sleeve 102 is configured and positioned to block a mismating connector (e.g. a 102 would be configured to block the connector). 
Regarding claim 36: Nomura teaches all the limitations of claim 14 and further teaches wherein the outer body 103a is configured to mate with a rotatable nut 105 that rotates relative to the outer body and the spring fingers (see Fig. 4f).  
Regarding claim 37: Nomura teaches all the limitations of claim 14 and further teaches wherein a gap is defined between the portion of the outer body and the spring fingers (see Fig. 3).  
Regarding claim 38: Nomura teaches all the limitations of claim 31 and further teaches wherein the second portion 103a is not rotatable relative to the blocking member 102 (e.g. second portion is fixed; see Fig. 3).  
Regarding claim 39: Nomura teaches all the limitations of claim 31 and further teaches wherein the second portion 103a is fixed relative to the inner contact 106 (see Fig. 3).  
Regarding claim 40: Nomura teaches all the limitations of claim 31 and further teaches wherein a gap is defined between the second portion and the spring fingers (e.g. see gap to the right of 101; Fig. 3).  
Regarding claim 41: Nomura teaches all the limitations of claim 34 and further teaches wherein at least a portion of the spring fingers 103b are positioned between the dielectric sleeve 102 and the contact surface (at 101; see Fig. 3).  
Regarding claim 42: Nomura teaches all the limitations of claim 34 and further teaches wherein a gap is formed between the spring fingers 103b and a portion of the contact surface (at 101; see Fig. 3).  
Regarding claim 43: Nomura teaches a coaxial connector (Fig. 3), interconnectable with a mating coaxial connector (e.g. mating connector not shown), comprising: an inner contact 106 defining a longitudinal axis (Fig. 3); a cylindrical outer body 101; a plurality of spring fingers 103b electrically connected and fixed relative to the outer body 101 (see Fig. 3), wherein at least a portion of the of the spring fingers 103b are positioned radially inward of the outer body 101 such that a gap is formed therebetween (see Fig. 3); and a dielectric sleeve 102 positioned between the inner contact 106 and the spring fingers 103b (see Fig. 3), the sleeve 102 having a free end (at 102; Fig. 3) that is substantially aligned with distal ends of the spring fingers (see Fig. 3).  
Regarding claim 44: Nomura teaches all the limitations of claim 43 and further teaches wherein the outer body 101 includes a contact surface (at 101; Fig. 3) that is radially outward of the spring fingers 103b that faces the gap (see Fig. 3) that is positioned to engage a second contact surface of an outer conductor cylinder of a mating connector (e.g. mating connector not shown but would be inserted on the outside of contact 103 and experience radially-outward pressure of the spring fingers).  
Regarding claim 45: Nomura teaches a coaxial connector (Fig. 3), interconnectable with a mating coaxial connector (e.g. mating connector not shown), comprising: an inner contact 106 defining a longitudinal axis; a cylindrical outer body 101; a plurality of spring fingers 103b electrically connected and fixed relative to the outer body 101 (see Fig. 3), wherein at least a portion of the of the spring fingers 103b are positioned radially inward of the outer body 101 such that a gap is formed therebetween (see Fig. 3); a dielectric sleeve 102 positioned between the inner contact 106 and the spring fingers 103b (Fig. 3), the sleeve 102 having a free end (at 102; Fig. 3) that is substantially aligned with distal ends of the spring fingers (see Fig. 3); wherein the spring fingers 103b are positioned to exert radially outward pressure on a finger contact surface on an outer conductor cylinder of a mating connector (e.g. mating connector not shown but would be inserted on the outside of contact 103 and experience radially-outward pressure of the spring fingers); and wherein the outer body 101 includes a first contact surface (at 101; Fig. 3) that is radially outward of the spring fingers and that faces the gap and is positioned to engage a second contact surface of the outer conductor cylinder of a mating connector (e.g. the mating connector would contact the springs and first contact surface; see Fig. 3); and wherein the outer body 101 includes a first stop surface (e.g. top of 101; Fig. 3) that 101 includes features configured to engage a nut 105 rotatable relative thereto so that the nut secures the mating connectors (see Figs. 3 and 4f). 
Regarding claim 46: Nomura teaches an assembly of coaxial connectors, comprising a first coaxial connector (Fig. 3) mated with a second coaxial connector (e.g. not shown); wherein the first coaxial connector comprises: a first inner contact 106 defining a longitudinal axis (Fig. 3); an outer contact 103 comprising an outer body (at 103; Fig. 3) and a plurality of spring fingers 103b, wherein the outer body at least partially encircles the spring fingers (see Fig. 4c); and a dielectric sleeve 102 positioned between the first inner contact 106 and the spring fingers 103b (see Fig. 3), the sleeve 102 having a free end (at 102; Fig. 3) that is substantially aligned with distal ends of the spring fingers (see Fig. 3); wherein the second coaxial connector comprises: a second inner contact (e.g. to mate with contact 106); and 


 an outer conductor cylinder that encircles the second inner contact (e.g. to fit within the gap left of spring fingers 103b; see Fig. 3), the outer conductor cylinder including a finger contact portion (e.g. a holding portion of the connector); wherein in a mated condition, the spring fingers 103b exerted radially-outward pressure on the finger contact portion (e.g. mating connector not shown but would be inserted on the outside of contact 103 and experience radially-outward pressure of the spring fingers), and wherein a nut 105 rotatable relative to the outer body of the first connector and the outer conductor cylinder of the second connector secures the connectors in the mated condition (see Figs. 3 and 4f).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833